Citation Nr: 1500365	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  14-10 481	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina

THE ISSUE

Entitlement to accrued benefits based on clear and unmistakable error (CUE) in prior rating decisions issued during the Veteran's lifetime reflecting entitlement to a 100 percent evaluation for rheumatic heart disease, history of rheumatic fever with congestive heart failure effective November 1, 1999.

REPRESENTATION

Appellant represented by:	Walter P. Thompson, Agent


WITNESS AT HEARING ON APPEAL

Walter P. Thompson, Agent


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from September 1942 to December 1945.  He died in March 2003.  The appellant is his surviving spouse, so widow.  She appealed to the Board of Veterans' Appeals (Board/BVA) from a February 2014 decision of the Department of Veterans Affairs (VA) Regional Office (RO) denying her claim of entitlement to accrued benefits based on CUE in rating decisions issued during the Veteran's lifetime.

A video teleconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board was held in November 2014.  The widow-appellant could not travel to the hearing, so her agent testified on her behalf, and immediately following the hearing he submitted via fax a copy of an earlier February 2013 RO decision that he wanted considered (on the chance this rating decision was not already in the file, which in any event it now is).  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran died in March 2003.

2.  There were no claims pending at the time of his death.



CONCLUSION OF LAW

This claim of entitlement to accrued benefits based on CUE in rating decisions promulgated during the Veteran's lifetime has no legal merit.  38 U.S.C.A. §§ 5101, 5121 (West 2014); 38 C.F.R. § 3.1000 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

Upon receipt of a complete or substantially complete application for benefits and preferably prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction (AOJ) - which, here, is the RO - VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, including apprising the claimant of his or her versus VA's respective responsibilities in obtaining this necessary supporting evidence.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should address all elements of the claim, including "downstream" elements, whatever they may be.  Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Here, though, as will be explained, there is no legal basis upon which this claim may be granted, so the appellant's claim must be denied as lacking legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The notice-and-duty-to-assist provisions of the Veterans Claims Assistance Act of 2000 (VCAA) have no effect or application in an appeal, as here, where the law and not the underlying facts or development of the facts is dispositive of the claim.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).

Regarding the hearing, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (CAVC/Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ chairing a hearing fulfill two duties to comply with this VA regulation.  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked and that might be advantageous to the claimant's position.  Here, because as mentioned this claim lacks legal merit, any deficiencies under Bryant are non-prejudicial.  Regardless, the neither the appellant nor her agent has pointed to any oversights by the undersigned VLJ in the conducting of the hearing.  Furthermore, this presiding VLJ fully explained the issue.  He could not provide suggestions regarding the submission of relevant evidence since this claim lacks legal merit.  Therefore, the submission of more evidence would not serve to bolster the claim.  38 C.F.R. § 3.103(c)(2).

Discussion

In a January 2000 rating decision, the RO granted service connection for rheumatic heart disease, history of rheumatic fever, retroactively effective from July 26, 1999.  A 100 percent evaluation was assigned as of that date, and an evaluation of 10 percent was assigned effective November 1, 1999.

In a subsequent April 2000 rating decision, the RO granted an increased rating of 30 percent for the service-connected rheumatic heart disease, history of rheumatic fever in service, with left ventricular hypertrophy effective November 1, 1999.

In an August 2000 rating decision, the RO declined to assign a higher rating for the service-connected rheumatic heart disease, history of rheumatic fever in service, with left ventricular hypertrophy.  

In an April 2001 rating decision, the RO granted a higher 60 percent evaluation for the service-connected rheumatic heart disease, history of rheumatic fever in service, with left ventricular hypertrophy effective November 1, 1999.

And in an even more recent November 2002 rating decision, the RO granted an even higher 100 percent evaluation for the service-connected rheumatic heart disease, history of rheumatic fever in service, with left ventricular hypertrophy effective September 5, 2002.  

The Veteran did not appeal any aspect of any of those rating decisions, so they became final and binding on him based on the evidence then of record.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.201, 20.202, 20.302, 20.1103 (2014) (describing the procedures for appealing adverse RO determinations to the Board and outlining the finality of decisions not thus appealed).

The Veteran filed no other claims for increase during his lifetime.  Indeed, when he died in March 2003, there were no pending claims.

In January 2013, the appellant (his widow) asserted CUE in prior rating decisions, arguing that the 100 percent evaluation should have been granted retroactively effective from November 1, 1999.

In a February 2013 rating decision since issued, the RO agreed and found CUE in the evaluation of the rheumatic heart disease, history of rheumatic fever in service, with left ventricular hypertrophy; the rating for this service-connected disability consequently was posthumously increased to 100 percent retroactively effective from November 1, 1999.

Subsequently, however, the appellant filed a claim for accrued benefits maintaining that she was entitled to the difference in benefits that her late husband, the Veteran, should have received.

Accrued benefits are benefits to which a veteran was entitled at his death, based on evidence on file at the date of death, and due and unpaid, to be paid to survivors as provided by law.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  For a claimant to prevail on an accrued benefits claim, the record must show that (i) the appellant has standing to file a claim for accrued benefits, (ii) the veteran had a claim pending at the time of death, (iii) the veteran would have prevailed on the claim if he had not died; and (iv) the claim for accrued benefits was filed within one year of the veteran's death.  38 U.S.C.A. §§ 5121, 5101(a); 38 C.F.R. § 3.1000 ; Jones v. West, 136 F.3d 1299 (Fed. Cir. 1998).

In this case, despite the CUE is prior rating decisions by which the RO did not assign a 100 percent evaluation effective November 1, 1999, there was absolutely no claim for VA administered benefits pending at the time of the Veteran's death in March 2003.  Accrued benefits are predicated upon an underlying claim of a decedent that was pending at the time of death.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  See also Jones v. West, 136 F.3d. 1296, 1299 (Fed. Cir. 1998).  The Federal Circuit Court noted that "a consequence of the derivative nature of the surviving spouse's entitlement to a veteran's accrued benefits claim is that, without the veteran having a claim pending at time of death, the surviving spouse has no claim upon which to derive his or her own application."  Id., at 1300.  In an August 2006 memorandum, VA's General Counsel withdrew the portions of VAOPCGCPREC 6-93 holding that certain prima facie evidence of record prior to death could establish entitlement to accrued benefits where confirming evidence was furnished in support of the accrued benefits claim, and withdrew VAOPGCPREC 12-94 in its entirety.  The General Counsel explained that, in promulgating the 2002 amendments, VA had changed its interpretation of the law as stated in those opinions, and that an award of accrued benefits could no longer be based on logical inferences or estimation from information in the file at the time of the beneficiary's death.  Despite what is now being argued, the simple fact of the matter is that, when the Veteran died he did not have a claim pending.  See again Jones v. West, 136 F.3d. 1296, 1299 (Fed. Cir. 1998), cert. denied, 525 U.S. 834 (1998) (a surviving spouse's claim for accrued benefits is premised on claims that were pending at the time of the Veteran's death); 38 C.F.R. § 3.160(c) (2014) (defining a "[p]ending claim" as "[a]n application, formal or informal, which has not been finally adjudicated.").  Nor does the record in any way suggest that any evidence pertaining to the claimed benefit here at issue was in VA's possession on or before the date of the Veteran's death.  Therefore, the current application for accrued benefits does not comply with 38 C.F.R. § 3.1000.  Because of this, the claim must be denied as a matter of law.  Sabonis, 6 Vet. App. at 430.


ORDER

This claim of entitlement to accrued benefits is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


